DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 03/02/2022.
Status of the Claims:
Claim(s) 1, 5 and 21 has/have been amended.
Claim(s) 4 has/have been canceled.
Claim(s) 1-3 and 5-21 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

Specification
Examiner acknowledges the amendments to the specifications in page 2 filed 03/02/2022 and the objections are hereby withdrawn.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera for detecting an object moved through a detection zone, the camera comprising: 
a control and evaluation unit connected to the distance sensor and the focus adjustment unit to set a focal position in dependence on the distance value, 
wherein the control and evaluation unit is configured to trigger a recording of image data at a focal position at which there is a focus deviation from a focal position that is ideal in accordance with the measured distance value, with the focus deviation remaining small enough for a required image definition of the image data, 
wherein the control and evaluation unit is configured to determine a required refocusing time from the instantaneous focal position and the focal position that is ideal in accordance with the measured distance value.

Regarding claim(s) 2-3 and 5-20, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 21, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are allowed for the same reasons used above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698